UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-8249


CECIL SIMMONS,

                 Plaintiff – Appellant,

          v.

DIRECTOR OZMINT; CAPTAIN     BRIHART;     DEBORAH   ROWE,   Hearing
Officer; MR. BURTT,

                 Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:08-cv-00860-RBH)


Submitted:   May 20, 2010                      Decided:     May 25, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cecil Simmons, Appellant Pro Se.     William Henry Davidson, II,
Matthew Blaine Rosbrugh, DAVIDSON, MORRISON & LINDEMANN, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cecil   Simmons        appeals     the    district   court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42    U.S.C.    § 1983     (2006)     complaint.     We    have

reviewed the record and find no reversible error.                     Accordingly,

we deny Simmons’s motion for appointment of counsel and affirm

for   the   reasons        stated    by    the   district    court.      Simmons v.

Ozmint, No. 6:08-cv-00860-RBH (D.S.C. Dec. 4, 2009). We dispense

with oral argument because the facts and legal contentions are

adequately     presented       in    the    materials     before   the   court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2